 

Case 1:20-cv-04297-GBD Document 18 Filed 01/04/21 Page 1of1

 

 

 

 

 

TERRI EA atom ERS TCIM 2

 

USDC SDNY
ie OS ¥
UNITED STATES DISTRICT COURT | DOCUMENT |
SOUTHERN DISTRICT OF NEW YORK } ELECTRONICALLY FILES
wee eee eee x DOC #
SHARON GOLDZWEIG, DATE FILED: VAN 04 s1e2\
Plaintiff,
: ORDER
-against- :
20 Civ. 4297 (GBD)
CONSOLIDATED EDISON COMPANY OF NEW :
YORK, INC., ;
Defendant. :
Dee ee eee eee eee ee eee ee ee ee eee ee eee X

GEORGE B. DANIELS, United States District Judge:

The January 6, 2021 conference is adjourned to June 16, 2021 at 9:45 am.

Dated: New York, New York
January 4, 2021 SO ORDERED.

. ” +
Gin y &B -D Mido
(FO B. DANIELS

United States District Judge

 
